36 A.3d 241 (2012)
303 Conn. 930
STATE of Connecticut
v.
Richard S. TAYLOR.
SC 18916
Supreme Court of Connecticut.
Decided January 25, 2012.
Daniel J. Krisch, assigned counsel, in support of the petition.
Harry Welter, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 132 Conn.App. 357, 31 A.3d 872 (2011), is granted, limited to the following issue:
"Did the Appellate Court properly determine that in a conspiracy case it is sufficient for the court to instruct the jury that, with respect to the first essential element that there was an agreement, `[i]t is sufficient to show that the parties knowingly engaged in a mutual plan to do a criminal act?'"